Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 01/14/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 -5, 7 - 9, and 12 – 13 is/are rejected under 35 U.S.C. 102(a)(1) or/and 35 U.S.C. 102(a)(2) as being anticipated by WO2018229005A1 or US 20200198982A1. US 20200198982A1 (US’982) is cited for the convenience.

Regarding claim 4, US’982 discloses that the mixed oxide of cerium and of lanthanum characterized by a molar ratio La/(La+Ce) comprised between 0.01 and 0.15, more particularly between 0.01 and 0.12, and exhibiting a specific surface area (BET) between 3 and 14 m2/g([0024]).
Regarding claims 5, US’982 discloses that the cerium-based particles may exhibit a D50 comprised between 100 nm and 700 nm, more particularly between 100 nm and 200 nm. D50 may be comprised between 100 nm and 150 nm or between 150 nm and 200 nm ([0044]).
Regarding claims 7- 9, and 12-13, US’982 discloses that the polishing composition or the CMP composition usually contains different ingredients other than the cerium-based particles. The polishing composition may comprise an additive .
Claim(s) 1, 7 - 10, and 12-13 is/are rejected under 35 U.S.C. 102(a) (1) or/and 35 U.S.C. 102(a)(2) as being anticipated by WO2018124013A1. US20190322899 (US’899) is cited.
Regarding claim 1, US’899 discloses a polishing liquid composition containing: the cerium oxide abrasive grains; and an aqueous medium ([0015]). The shape of the ceria abrasive grains is preferably a cuboid, and yet more preferably a cube ([0024]). The polishing liquid composition preferably contains, as a polishing aid, a compound having an anionic group ("compound A") and a nonionic surfactant.
The examples of the anionic group of the compound A include carboxylic acid groups, sulfonic acid groups, sulfuric ester groups, phosphoric ester groups, and phosphonic acid groups. These anionic groups may be in the form of neutralized salts. A counter ion when the anionic group is in the form of a salt may be a metal ion, an ammonium ion, an alkylammonium ion, or the like, and from the viewpoint of improving the quality of semiconductor substrates, the ammonium ion is preferable ([0036]).The compound A may be, for example, at least one selected from citric acid and anionic polymers. When the compound A is an anionic polymer, a specific example thereof is at least one selected from polyacrylic acids, polymethacrylic acids, polystyrene sulfonates, copolymers of a (meth)acrylic acid and a monomethoxypolyethyleneglycol 
 The examples of the anionic surfactant include alkyl ether acetates, alkyl ether phosphates, and alkyl ether sulfates. Examples of the nonionic surfactant include: nonionic polymers such as polyacrylamide; polyoxyalkylene alkyl ethers; and polyoxyethylene distyrenated phenyl ethers ([0050]).
Regarding claims 7- 9, the compound A may be, for example, at least one selected from citric acid and anionic polymers. When the compound A is an anionic polymer, a specific example thereof is at least one selected from polyacrylic acids, polymethacrylic acids, polystyrene sulfonates, copolymers of a (meth)acrylic acid and a monomethoxypolyethyleneglycol mono(meth)acrylate, copolymers of a (meth)acrylate having an anionic group and a monomethoxypolyethyleneglycol mono(meth)acrylate, copolymers of an alkyl (meth)acrylate, a (meth)acrylic acid, and a monomethoxypolyethyleneglycol mono(meth)acrylate, alkali metal salts thereof, and ammonium salts thereof. From the viewpoint of improving the quality of semiconductor substrates, the anionic polymer is preferably at least one selected from polyacrylic acids and ammonium salts thereof ([0037]).

Regarding claims 12-13, the polishing aid may be an anionic surfactant. Examples of the anionic surfactant include alkyl ether acetates, alkyl ether phosphates, and alkyl ether sulfates. Examples of the nonionic surfactant include: nonionic polymers such as polyacrylamide; polyoxyalkylene alkyl ethers; and polyoxyethylene distyrenated phenyl ethers ([0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018229005A1 or US 20200198982A1. US 20200198982A1 (US’982) is cited for the convenience.
Regarding claims 6 and 15, US’982 discloses cubic particles of a mixed oxide of cerium and of lanthanum characterized by a molar ratio La/(La+Ce) between 0.01 and 0.15 ([0005-0008]). The dispersion of the particles is in a liquid medium ([0013]). Water or a mixture of water and of a miscible liquid organic compound may also be added to obtain the dispersion of the cerium-based particles in a liquid medium ([0073]). The polishing composition or the CMP composition usually contains different ingredients other than the cerium-based particles. The polishing composition may comprise an additive selected from an anionic copolymer of a carboxylic acid monomer, a sulfonated monomer, or a phosphonated monomer, and an acrylate, a polyvinylpyrrolidone, or a polyvinylalcohol (e.g., a copolymer of 2-hydroxyethylmethacrylic acid and methacrylic acid); a nonionic polymer, wherein the nonionic polymer is polyvinylpyrrolidone or polyethylene glycol ([0089]). US’982 discloses that the proportion of cerium-based particles in the dispersion may be comprised between 1.0 wt % and 40.0 wt %, this proportion being expressed as the weight of the cerium-based particles over the total weight of the dispersion. This proportion may be comprised between 10.0 wt % and 35.0 wt %([0077]). US’982 discloses that the pH of the polishing composition is 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claims 16-18, US’982 discloses cubic particles of a mixed oxide of cerium and of lanthanum characterized by a molar ratio La/(La+Ce) between 0.01 and 0.15 ([0005-0008]). The dispersion of the particles is in a liquid medium([0013]). Water or a mixture of water and of a miscible liquid organic compound may also be added to obtain the dispersion of the cerium-based particles in a liquid medium([0073]).
The polishing composition may comprise an additive selected from an anionic copolymer of a carboxylic acid monomer, a sulfonated monomer, or a phosphonated monomer, and an acrylate, a polyvinylpyrrolidone, or a polyvinylalcohol (e.g., a copolymer of 2-hydroxyethylmethacrylic acid and methacrylic acid); a nonionic polymer, wherein the nonionic polymer is polyvinylpyrrolidone or polyethylene glycol ([0089]).
The proportion of cerium-based particles in the dispersion may be comprised between 1.0 wt % and 40.0 wt %, this proportion being expressed as the weight of the cerium-based particles over the total weight of the dispersion. This proportion may be comprised between 10.0 wt % and 35.0 wt %([0077]).
The cerium-based particles may exhibit a D50 comprised between 100 nm and 700 nm, more particularly between 100 nm and 200 nm. D50 may be comprised between 100 nm and 150 nm or between 150 nm and 200 nm ([0044]).

The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” ranges, and overlapping or close ranges have been held to establish prima facie obviousness (MPEP 2144.05).

Claims 5-6 and 14 -15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018124013A1. US20190322899 (US’899) is cited.
US’899 discloses a polishing liquid composition containing: the cerium oxide abrasive grains; and an aqueous medium ([0015]). The shape of the ceria abrasive grains is preferably a cuboid, and yet more preferably a cube([0024]). The polishing liquid composition preferably contains, as a polishing aid, a compound having an anionic group ("compound A") and a nonionic surfactant. The pH of the polishing liquid composition is not less than 3.5 and not more than 10([0053]).
The examples of the anionic group of the compound A include carboxylic acid groups, sulfonic acid groups, sulfuric ester groups, phosphoric ester groups, and phosphonic acid groups. These anionic groups may be in the form of neutralized salts. A counter ion when the anionic group is in the form of a salt may be a metal ion, an ammonium ion, an alkylammonium ion, or the like, and from the viewpoint of improving the quality of semiconductor substrates, the ammonium ion is preferable ([0036]).The compound A may be, for example, at least one selected from citric acid and anionic 
 The examples of the anionic surfactant include alkyl ether acetates, alkyl ether phosphates, and alkyl ether sulfates. Examples of the nonionic surfactant include: nonionic polymers such as polyacrylamide; polyoxyalkylene alkyl ethers; and polyoxyethylene distyrenated phenyl ethers ([0050]).
The average primary particle size of the ceria abrasive grains is more preferably not less than 30 nm and not more than 100 nm([0027]).
The content of the cerium oxide abrasive grains is not less than 0.05 mass % and not more than 5 mass %([0086]). The content of the compound A is preferably 100 parts by mass or less, more preferably 10 parts by mass or less, and still more preferably 1 parts by mass or less with respect to 100 parts by mass of the ceria abrasive grains([0090]). The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, .
Claims 2 – 5 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018124013A1(US20190322899 is cited),  as applied to claim 1 above, and further in view of WO2018229005A1 or/and US 20200198982A1 (US’982).
Regarding claims 2 - 5, 16 and 18, US’899 discloses a polishing liquid composition set forth above containing: the cerium oxide abrasive grains; and an aqueous medium ([0015]). The shape of the ceria abrasive grains is preferably a cuboid, and yet more preferably a cube([0024]). The polishing liquid composition has a content of the cerium oxide abrasive grains not less than 0.05 mass % and not more than 5 mass %([0086]). The average primary particle size of the ceria abrasive grains is more preferably not less than 30 nm and not more than 100 nm([0027]). The composition comprises anionic and  nonionic  compounds. The polishing liquid compositions polyacrylic acids, polymethacrylic acids and the pH of the polishing liquid composition is not less than 3.5 and not more than 10([0053]).
But  it  is  silent  that the abrasive  is  mixed oxide  as  applicants set  forth  in the  claims.
However, US’982 discloses that particles of a cubic mixed oxide of cerium and of lanthanum characterized with a molar ratio La/(La+Ce) comprised between 0.01 and 0.15, a specific surface area (BET) between 3 and 14 m2/g have improved abrasive  properties([0004-0009]). The cerium-based particles may exhibit a D50 comprised between 100 nm and 700 nm, more particularly between 100 nm and 200 nm. D50 may be comprised between 100 nm and 150 nm or between 150 nm and 200 nm ([0044]).

Regarding claim 17, US’982 discloses that the polishing composition may comprise an additive selected from an anionic copolymer of a carboxylic acid monomer, a sulfonated monomer, or a phosphonated monomer, and an acrylate, a polyvinylpyrrolidone, or a polyvinylalcohol (e.g., a copolymer of 2-hydroxyethylmethacrylic acid and methacrylic acid); a nonionic polymer, wherein the nonionic polymer is polyvinylpyrrolidone or polyethylene glycol ([0089]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018124013A1(US20190322899  is cited), as applied to claim 1 above, and further in view of US20070269987(US’987). 
US’899 discloses the polishing liquid composition set forth above, but it  is silent  about the specific anionic compound set forth in claim 11.
US’987 discloses a polishing composition comprising anionic surface-active agent. The anionic surface-active agent involves hydrocarbon carboxylic acid with a carbon number of 8 to 24 or a salt thereof [such as (poly)oxyethylene (the degree of polymerization=1 to 100) sodium lauryl ether acetate and (poly)oxyethylene (the degree of polymerization=1 to 100) disodium lauryl sulfosuccinate], a hydrocarbon sulfate salt with a carbon number of 8 to 24 [such as sodium lauryl sulfate, (poly)oxyethylene (the 
 It would have been obvious to one of ordinary skill in the art to modify the polishing composition of  US’899, to select suitable anionic surfactant such as sodium dodecylbenzenesulfonate as taught by US’897, which would have predictably arrived at a satisfactory polishing composition that is the same as instantly claimed. One of ordinary skill would have understood how to modify and choose suitable additives for intended use. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.05.
Claims 2 – 4, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018124013A1(US20190322899 is cited), further  in  view  of US20040223898 (US’898) or KR20180068424A.
US’899 discloses a polishing liquid composition containing: the cerium oxide abrasive grains; and an aqueous medium ([0015]). The shape of the ceria abrasive 
The examples of the anionic group of the compound A include carboxylic acid groups, sulfonic acid groups, sulfuric ester groups, phosphoric ester groups, and phosphonic acid groups. These anionic groups may be in the form of neutralized salts. A counter ion when the anionic group is in the form of a salt may be a metal ion, an ammonium ion, an alkylammonium ion, or the like, and from the viewpoint of improving the quality of semiconductor substrates, the ammonium ion is preferable ([0036]).The compound A may be, for example, at least one selected from citric acid and anionic polymers. When the compound A is an anionic polymer, a specific example thereof is at least one selected from polyacrylic acids, polymethacrylic acids, polystyrene sulfonates, copolymers of a (meth)acrylic acid and a monomethoxypolyethyleneglycol mono(meth)acrylate, copolymers of a (meth)acrylate having an anionic group and a monomethoxypolyethyleneglycol mono(meth)acrylate, copolymers of an alkyl (meth)acrylate, a (meth)acrylic acid, and a monomethoxypolyethyleneglycol mono(meth)acrylate, alkali metal salts thereof, and ammonium salts thereof. From the viewpoint of improving the quality of semiconductor substrates, the anionic polymer is preferably at least one selected from polyacrylic acids and ammonium salts thereof ([0037]). 
 The examples of the anionic surfactant include alkyl ether acetates, alkyl ether phosphates, and alkyl ether sulfates. Examples of the nonionic surfactant include: 
The average primary particle size of the ceria abrasive grains is more preferably not less than 30 nm and not more than 100 nm ([0027]).
The content of the cerium oxide abrasive grains is not less than 0.05 mass % and not more than 5 mass %([0086]). The content of the compound A is preferably 100 parts by mass or less, more preferably 10 parts by mass or less, and still more preferably 1 parts by mass or less with respect to 100 parts by mass of the ceria abrasive grains([0090]).
But it is silent about the ceria being cubic and/or the claimed cerium and lanthanum mixed oxide. 
US20040223898 (US’898) discloses an abrasive used for polishing a substrate. A sol which particles are dispersed in a medium, wherein the particles have a particle size of 0.005 to 1 micron and comprise as a main component crystalline cerium oxide of the cubic system and as an additional component a lanthanum compound, a neodymium compound or a combination thereof, wherein the additional component is contained in X/(Ce+X) molar ratio of 0.005 to 0.15 in which X is lanthanum atoms, neodymium atoms or a combination thereof([0059] and [0070]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the cerium-based cubic particles disclosed byUS’898 into US’899 composition, motivated by the fact that US’898 discloses that acetic acid is used and when the sol which particles are dispersed in a medium, wherein the particles comprise as a main component crystalline cerium oxide 
In  the  alternative, KR20180068424A discloses a chemical mechanical polishing (CMP) slurry composition comprising cerium oxide particles and a solvent. The cerium oxide particles are doped or coated with a rare earth metal and have a cubic shape. The slurry can be provided, in which a particle size is dense, a shape is uniform, and a polishing rate of the film to be polished is enhanced. The rare earth metal may be La and 0.1 to 20 parts by weight of rare earth metal based on 100 parts by weight of the cerium oxide particles (claims 1-2, 5 and 7). After the mass to mole ratio conversion, it appears that the prior art disclose at least the overlapping range. KR20180068424A discloses that such slurry composition improves the polishing rate of a film to be polished, and as a result, provides a slurry composition for chemical mechanical polishing capable of planarizing a thick film and simplifying the process( Problem to be resolved). KR20180068424A that the cerium oxide particles may have a primary particle size of 10 to 80 nm and a secondary particle size of 200 nm or less. It appears the claimed surface area is met because the claimed surface area is related to the particle size( means to solved problem).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the cerium-based cubic particles disclosed by KR20180068424A into US’899 composition, motivated by the fact that .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018124013A1(US20190322899 is cited) and US20040223898 (US’898) or KR20180068424A, further in view of US20020095872(US’872).
Combined teaching of WO2018124013A1(US20190322899 is cited) and US20040223898 (US’898) or KR20180068424A discloses the  composition  set forth  above.
But it is silent about the specific nonionic compound.
US’872 discloses that nonionic water-soluble polymers which may be used in  polishing composition include cellulose derivatives such as hydroxyethylcellulose; polyvinyl alcohol; polyvinylpyrrolidone; polyethylene glycol; and polyacrylamide ([0041]).
It would have been obvious to one of ordinary skill in the art to modify the polishing composition of  US’899 and US’898, to select suitable nonionic surfactant such as polyvinylpyrrolidone as taught by US’872, which would have predictably arrived at a satisfactory polishing composition that is the same as instantly claimed. One of ordinary skill would have understood how to modify and choose suitable additives for intended use. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.05. Substituting one known compound (polyvinylpyrrolidone) for  another (polyacrylamide) is  known  in the  art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731